Citation Nr: 1703970	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  12-36 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to August 1962. His Military Occupational Specialty (MOS) was helicopter mechanic.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A Board hearing was held in October 2016.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).

The issue of entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is currently diagnosed with osteoarthritis of the bilateral knees.

2. In December 2012, a private chiropractor-who served with the Veteran for all four years of his period of active duty-opined that the Veteran's bilateral knee osteoarthritis is due to his in-service experiences as a helicopter mechanic.  He based this opinion on his personal knowledge of the Veteran's in-service knee trauma (including severe bruising), the Veteran's current diagnosis, and his own medical training.

3. The evidence is at least in relative equipoise to support a finding that the Veteran's bilateral knee osteoarthritis is due to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee osteoarthritis have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


ORDER

Entitlement to service connection for bilateral knee osteoarthritis is granted.


REMAND

The Veteran underwent VA audiological examination most recently in February 2011. However, in a November 2015 statement, he contended that his hearing loss has since worsened. He also reported at his October 2016 Board hearing that he had been given a "hearing exam" at the VA medical facility in White City, Oregon, just a week prior to the hearing. Thus, in light of the fact that the Veteran's most recent VA examination was conducted nearly six years ago, and due to his reported increased symptomatology and outstanding relevant records, the Board finds that the Veteran must be afforded a new VA examination to assess the current nature and severity of his bilateral hearing loss. Further, on remand the AOJ must take all appropriate steps to obtain any outstanding evidence from the White City VA medical facility concerning the Veteran's audiological treatment or evaluation there.

Accordingly, the case is REMANDED for the following action:

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Identify and obtain any outstanding VA treatment records relating to hearing loss, specifically including the audiological testing reported by the Veteran to have taken place at the White City VA medical facility in 2016.  If any identified records are unavailable, clearly document that unavailability in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for an examination to determine the current nature and severity of his hearing loss.  The entire claims file must be made available to, and reviewed by, the examiner. After examining the Veteran, the examiner must report pure tone thresholds and speech recognition scores in conformity with the requirements of 38 C.F.R. § 4.85 as well as provide an assessment of the functional effects of hearing loss on the Veteran's daily life and work.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue remaining on appeal. If any benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


